UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6295


JAHHAD MELEIK,

                 Plaintiff - Appellant,

          v.

SUPERINTENDENT ROBERT JONES; CAPTAIN MARQUIS BETZ,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-ct-03100-BO)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,    Chief    Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jahhad Meleik, Appellant Pro Se. Jodi Harrison, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jahhad     Meleik     appeals     the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed    the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Meleik v. Jones, No. 5:12-ct-03100-BO (E.D.N.C. Feb. 4,

2014).     We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented     in   the   materials

before    this   court     and   argument   would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2